



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v.
    Verdon, 2012 ONCA 638

DATE: 20120925

DOCKET: C53087

OConnor A.C.J.O., Weiler and Hoy JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jeffrey Wesley Verdon

Appellant

Michael Dineen, as duty counsel

Jeffrey Wesley Verdon, appearing in person

Rosella Cornaviera, for the respondent

Heard and released orally:  September 10, 2012

On appeal from the conviction entered on June 23, 2010 by
    Justice H. Perkins-McVey of the Ontario Court of Justice.

ENDORSEMENT


[1]

The appellants main complaint about the three convictions under appeal
    is that the trial judge erred in making her findings of credibility.  As the
    trial judge pointed out, there were problems with the complainants
    credibility.  Indeed, the trial judge dismissed a number of charges because of
    those problems.  That said, it was open to the trial judge to accept some of
    the complainants evidence.  The appellants arguments would have us in effect
    retry the charges on which she convicted.  That is not our function.  In our
    view, the trial judge carefully considered the relevant evidence and made
    findings open to her on the basis of that evidence.

[2]

We are aware of the argument that some parts of the evidence on the
    first day of this four-day trial were not adequately recorded and transcribed. 
    However, we are not satisfied that the missing portions affected any of the
    appellants grounds of appeal.  We see no unfairness in the trial judges
    reliance on the fact that the 911 call was made on September 5, 2009.

[3]

Finally, as to the assault by gesture charge, we are of the view that it
    was open to the trial judge on the basis of the appellants and Mr. Kempsters
    evidence to conclude that the offence had been made out.

[4]

In the result, the appeal is dismissed.

D. OConnor A.C.J.O.

K.M. Weiler J.A.

Alexandra Hoy J.A.




